                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES W. WADE,                            :

                        Petitioner          :
                                                CIVIL ACTION NO. 3:17-2327
                   v.                       :
                                                     (Judge Mannion)
WARDEN BALTAZAR,                            :

                        Respondent          :

                                        ORDER

               For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

            1.     The petition for writ of habeas corpus, (Doc. 1) is
                   DISMISSED for lack of jurisdiction.

            2.     The Clerk of Court is directed to CLOSE this case.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

Dated: September 12, 2019
17-2327-01-Order
